Title: Enclosure: Opinions on Aaron Burr, [4 January 1801]
From: 
To: 


Confidential
A Burr
1   He is in every sense a profligate; a voluptuary in the extreme, with uncommon habits of expence; in his profession extortionate to a proverb; suspected on strong grounds of having corruptly served the views of the Holland Company, in the capacity of a member of our legislature
   He cooperated in obtaining a law to permit Aliens to hold & convey lands.
; and understood to have been guilty of several breaches of probity in his pecuniary transactions. His very friends do not insist upon his integrity.

2   He is without doubt insolvent for a large deficit. All his visible property is deeply mortgaged, and he is known to owe other large debts, for which there is no specific security. Of the number of these is a Judgment in favour of Mr. Angerstien for a sum which with interest amounts to about 80,000 Dollars.
3   The fair emoluments of any station, under our government, will not equal his expences in that station; still less will they suffice to extricate him from his embarassments & he must therefore from the necessity of his situation have recourse to unworthy expedients. These may be a bargain and sale with some foreign power, or combinations with public agents in projects of gain by means of the public monies; perhaps and probably, to enlarge the sphere—a War.
4   He has no pretensions to the Station from services. He acted in different capacities in the last war finally with the rank of Lt. Col in a Regiment, and gave indications of being a good officer; but without having had the opportunity of performing any distinguished action. At a critical period of the War, he resigned his commission, assigning for cause ill-health, and went to reside at Paramus in the State of New Jersey. If his health was bad he might without difficulty have obtained a furlough and was not obliged to resign. He was afterwards seen in his usual health. The circumstance excited much jealousy of his motives. In civil life, he has never projected nor aided in producing a single measure of important public utility.
5   He has constantly sided with the party hostile to fœderal measures before and since the present constitution of the U States. In opposing the adoption of this constitution he was engaged covertly and insidiously; because, as he said at the time “it was too strong and too weak” and he has been uniformly the opposer of the Fœderal Administration.
6   No mortal can tell what his political principles are. He has talked all round the compass. At times he has dealt in all the jargon of Jacobinism; at other times he has proclaimed decidedly the total insufficiency of the Fœderal Government and the necessity of changes to one far more energetic. The truth seems to be that he has no plan but that of getting power by any means and keeping it by all means. It is probable that if he has any theory ’tis that of a simple despotism. He has intimated that he thinks the present French constitution not a bad one.
7   He is of a temper bold enough to think no enterprize too hazardous and sanguine enough to think none too difficult. He has censured the leaders of the Fœderal party as wanting in vigour and enterprise, for not having established a strong Government when they were in possession of the power and influence.
8   Discerning men of all parties agree in ascribing to him an irregular and inordinate ambition. Like Catiline, he is indefatigable in courting the young and the profligate. He knows well the weak sides of human nature, and takes care to play in with the passions of all with whom he has intercourse. By natural disposition, the haughtiest of men, he is at the same time the most creeping to answer his purposes. Cold and collected by nature and habit, he never loses sight of his object and scruples no means of accomplishing it. He is artful and intriguing to an inconceivable degree. In short all his conduct indicates that he has in view nothing less than the establishment of Supreme Power in his own person. Of this nothing can be a surer index than that having in fact high-toned notions of Government, he has nevertheless constantly opposed the fœderal and courted the popular party. As he never can effect his wish by the aid of good men, he will court and employ able and daring scoundrels of every party, and by availing himself of their assistance and of all the bad passions of the Society, he will in all likelihood attempt an usurpation.
8   Within the last three weeks at his own Table, he drank these toasts successively 1 The French Republic 2 The Commissioners who negotiated the Convention 3 Buonaparte 4 La Fayette; and he countenanced and seconded the positions openly advanced by one of his guests that it was the interest of this Country to leave it free to the Belligerent Powers to sell their prizes in our ports and to build and equip ships for their respective uses; a doctrine which evidently aims at turning all the naval resources of the UStates into the channel of France; and which by making these states the most pernicious enemy of G Britain would compel her to go to War with us.
9   Though possessing infinite art cunning and address—he is yet to give proofs of great or solid abilities. It is certain that at the Bar he is more remarkable for ingenuity and dexterity than for sound judgment or good logic. From the character of his understanding and heart it is likely that any innovations which he may effect will be such as to serve the turn of his own power, not such as will issue in establishments favourable to the permanent security and prosperity of the Nation—founded upon the principles of a strong free and regular Government.
